GERSTEN, Judge.
Appellant, Charles Edward Stone (“defendant”), appeals his convictions for robbery and burglary with assault. We affirm because the trial court was not required to conduct an in-court inquiry to determine whether the defendant was aware of the consequences of proceeding to trial as a habitual offender.
There is no authority recognizing the right to an in-court inquiry when a defendant.decides to proceed to trial as a habitual offender. Here, the defendant declined two different plea offers and elected to have the case tried. We decline to extend, or even recognize, the right to an in-court inquiry under these circumstances. A defendant is accountable for the common sense fact that there may be consequences in proceeding to trial. See generally 4 William Blackstone, Commentaries.
Affirmed.